Citation Nr: 0517771	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-15 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a chronic back 
disability, to include a chronic lumbosacral strain, lumbar 
scoliosis, extensive degenerative changes in the lumbar spine 
and osteophyte formation at multiple levels.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel	





INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968 and in standby reserve until April 1972, to include 
active duty for training in July 1969.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his current low back 
disability is causally related to an in-service injury.  
Service medical records show that the veteran fell off a tank 
and landed on his right side while he was on annual active 
duty for training in July 1969.  There is ample clinical and 
X-ray evidence of a current diagnosis of a chronic back 
disability, to include a chronic lumbosacral strain, lumbar 
scoliosis, extensive degenerative changes in the lumbar spine 
and osteophyte formation at multiple levels.  However, the 
only competent evidence that addresses the question of 
whether a current low back disability is linked to service is 
a report of a June 2004 VA examination, which includes an 
opinion that it is at least as likely as not that the 
veteran's lower back pain and associated left lower extremity 
pain is related to the injury occurring at summer camp in the 
Army Reserves in July 1969.  (Emphasis added.) 

The Court of Appeals for Veterans' Claims held that a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  In the June 2004 opinion noted above, 
the clinician only linked low back and left lower extremity 
pain to service.  Given the multiple diagnoses of back 
disability noted above, to include a lumbosacral strain, 
degenerative disc disease of the lumbar spine and osteophyte 
formation or arthritis at multiple levels, it is the Board's 
judgment that the claims file should be referred to the 
clinician who proffered the June 2004 opinion for an addendum 
to that opinion, which addresses the question of whether any 
or all of the current diagnoses of a back disability are 
linked to the in-service trauma.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

The relevant evidence is summarized below.  

Service medical records indicate that clinical evaluation of 
the spine was normal on the veteran's pre-induction physical 
examination in July 1965.  The veteran denied having a 
medical history of recurrent back pain when he underwent 
examination for his separation in March 1968 and the clinical 
evaluation of the spine was normal.  The veteran sought 
treatment in July 1969 following a fall.  

Copies of insurance statements show payments to Dr. D.F.L., a 
chiropractor, for services in January, September, and 
November 1984.  They also show payment to S.W., M.D. in 
February 1985.  Copies of bills show the lumbar spine was 
examined at Hospital Radiology Associates in January 1985 and 
at C.T. Scanning Services of Santa Fe in February 1985.

Post-service medical records begin in May 1983 with G.A., 
M.D. and show repeated complaints of back pain through June 
2001.  In October 1984, the veteran complained of left hip 
pain that radiated down.  He denied back pain and on 
examination there was no back tenderness or deformity.  Low 
back exercises were prescribed along with medication.  The 
veteran presented in May 1988, reporting that he was in a 
motor vehicle accident a few days before.  He complained of 
discomfort in the left side of his back, as well as the left 
lateral chest and left upper arm.  Treatment records from St. 
Vincent Hospital show he presented in May 1988 with 
complaints of low back pain.  The diagnosis was motor vehicle 
accident-contusions and back strain.  X-rays of the lumbar 
spine were taken and compared to films taken in 1985, and the 
interpretation indicated old compression changes at L1 and L2 
with at least moderate anterior and lateral degenerative 
changes and some loss of joint space L5-S1 with back and disc 
phenomena, which were present previously.  

Treatment records from G.R., M.D. dated from October 1990 to 
September 1993 and VA GMEDA Clinic dated from May 2001 to 
September 2002, show continued complaints of back pain.

Records from the Social Security Administration (SSA) 
disclose an administrative decision in September 1993, which 
determined that the veteran has been disabled since December 
1992 due to back problems and is entitled to a period of 
disability insurance benefits from December 1992.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in June 2004, which reflects 
that the examiner reviewed the claims file.  The veteran's 
chief complaint was pain in the lower back area radiating to 
the left lower extremity down to the left foot and ankle area 
with occasional pain in the right thigh area.  The examiner 
noted the veteran's history of a back injury in 1960 and 
treatment by a chiropractor.  He further noted that the 
veteran was drafted in July 1965, but was not accepted into 
the service because of his back.  He was drafted again months 
later and was accepted.  While in service he complained of 
intermittent backaches.  The veteran described a fall in July 
1969 during reserve training and the examiner's review of the 
claims file confirmed that the veteran was seen for 
evaluation of residuals of that injury at that time.  The 
examiner also reviewed x-rays of the lumbar spine from May 
2004.  

Following the review of claims file, obtaining a medical 
history from the veteran, and the physical examination, the 
clinician recorded a diagnosis of chronic lumbar and 
lumbosacral strain/sprain with pelvic instability, and 
degenerative disc disease of the lumbar spine with limited 
motion.  The examiner concluded that, based on his review of 
the claims file and his examination of the veteran, it is at 
least as likely as not that the veteran's lower back pain and 
associated left lower extremity pain is related to an injury 
occurring at summer camp in the army reserves in July 1969.  
He conceded that the veteran had intermittent backaches prior 
to the July 1969 incident but nothing in the claims file or 
the medical history provided by the veteran that indicated he 
experience constant low back pain with radiation to his lower 
extremity prior to the event in July 1969.

The Board is aware that seeking further development for the 
veteran's claim will unavoidably result in a delay in its 
final disposition.  Nevertheless, for the reasons described 
above, the Board finds that the evidence currently of record 
is insufficient to adjudicate the issue on appeal.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The claims file and a copy of this 
remand must be sent to the VA clinician 
who examined the veteran in June 2004 for 
an addendum to that examination report.  
Following a review of all of the relevant 
medical evidence in the claims file, the 
clinician is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that any of the 
current diagnosed back disabilities, to 
include a chronic lumbosacral strain, 
lumbar scoliosis, extensive degenerative 
changes in the lumbar spine and 
osteophyte formation at multiple levels, 
are causally related to an in-service 
injury.  The clinician is also asked to 
provide a rationale, preferably with 
citation to the clinical record, for any 
opinion expressed. 

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Thereafter, the claim of entitlement 
to service connection for a back 
disability, to include a chronic 
lumbosacral strain, lumbar scoliosis, 
extensive degenerative changes in the 
lumbar spine and osteophyte formation at 
multiple levels, should be readjudicated.  
If the determination of this claim 
remains less than fully favorable to the 
veteran, he and his representative must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




